Appeal from a judgment of Oswego County Court (Hafner, Jr., J.), entered January 7, 2000, convicting defendant upon his plea of guilty of, inter alia, manslaughter in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of manslaughter in the second degree (two counts) (Penal Law § 125.15 [1]) and driving while intoxicated as a misdemeanor (Vehicle and Traffic Law § 1192 [3]). The waiver by defendant of the right to appeal is valid and enforceable and encompasses his challenge to the factual sufficiency of the plea allocution (see, People v Wilson, 284 AD2d 959, lv denied 96 NY2d 943; see also, People v Larkin, 286 AD2d 960, lv denied 97 NY2d 657) and to the severity of the negotiated sentence (see, People v Hidalgo, 91 NY2d 733, 736-737; People v Passet, 289 AD2d 1005; People v Anderson, 290 AD2d 658). The contention of defendant that his guilty plea was induced by the ineffective assistance and coercive conduct of his attorney survives his waiver of the right to appeal (see, People v Jones, 289 AD2d 871; People v Jessup, 286 AD2d 933; People v Ferguson, 192 AD2d 800, lv denied 82 NY2d 717). We conclude, however, that defendant’s contention, to the limited extent it is reviewable on this record, is lacking in merit. Present — Wisner, J.P., Scudder, Kehoe, Burns and Gorski, JJ.